Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 2, 4-7, 9-11, 13, 15-17, 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the side walls" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the other capacitive sensor” in line 2,3.  There is insufficient antecedent basis for this limitation in the claim and it is unclear if it refers to a particular one of the other sensors. It is assumed for Examination purposes that by “the other capacitive sensor” it was meant ““the other capacitive sensors”.
Claim 20 recites the limitation "the side walls" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "sensor fuel tank positioned so that" in line 3.  It does not appear to be a proper sentence. It is assumed for Examination purposes that the recitation meant “sensors positioned at fuel tank so that”.
Allowable Subject Matter
Claims 1, 2, 4-7, 9-11, 13, 15-17, 20-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose a capacitive sensor along each edge of bottom and side walls of electrically conductive tank with an insulating plate arranged between tank and each sensor in combination with other limitations of claims 1 or 20.
Related prior art, Wilby (20090234597) discloses a fuel tank with plurality of capacitive sensors but fails to disclose capacitive sensor along each edge of bottom and side walls of electrically conductive tank with an insulating plate arranged between tank and each sensor.
Related prior art, Hersch et al (3830090) discloses a fuel tank with plurality of capacitive sensors but fails to disclose capacitive sensor along each edge of bottom and side walls of electrically conductive tank with an insulating plate arranged between tank and each sensor.
Related prior art, Olson (20180299312) discloses a fuel tank with plurality of capacitive sensors but fails to disclose capacitive sensor along each edge of bottom and side walls of electrically conductive tank with an insulating plate arranged between tank and each sensor.
Related prior art, Woodard et al (20070157718) discloses a tank with plurality of sensors along each edge of side walls but fails to disclose electrically conductive tank.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. In case you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (toll-free) 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753